Title: To Thomas Jefferson from Bourdon des Planches, 29 March 1788
From: Bourdon des Planches, Louis Joseph
To: Jefferson, Thomas


[Paris] 29 Mch. 1788. Transmits letters from the son of the late Comte de Grasse to George Washington and the President of Congress requesting that he be admitted to the Society of the Cincinnati; has no doubt this request will be granted if TJ will attach to these letters a word of recommendation; wishes to take the occasion, also, to recall to TJ’s memory a request of his own to Congress in Dec. 1786; not having received a reply, fears his request has gone astray; in spite of the gratification an award of his claim would give, does not wish TJ to take up the matter unless there is a possibility of a favorable result.
 